Plaintiffs were the owners of lands in Isabella county assessed for taxes. Such taxes were not paid but returned delinquent, and plaintiffs' land sold by the auditor general for the nonpayment of such taxes to defendant Porter *Page 485 
as trustee. Deed was executed to Porter, trustee, by the auditor general. Plaintiffs filed a bill to set aside the tax sale on the ground of want of jurisdiction. The notice of tax sale was published in a newspaper in Isabella county. The foreman of the newspaper made an affidavit of publication which was sworn to before the owner and publisher of the newspaper in which the same was published. This affidavit is said to be insufficient and the sale void for want of jurisdiction. There is no doubt the foreman of a newspaper under 1 Comp. Laws 1929, § 3458, was qualified to make an affidavit of publication if he was familiar with the facts. The important question is whether such affidavit may be legally sworn to before the owner and publisher of a newspaper publishing the notice and who receives pay therefor. The statute permitting the sale of lands for delinquent taxes is a statutory remedy which may result in depriving the owner of his land, and all the statutory requirements of jurisdiction must affirmatively appear. Such statutes are to be strictly construed and literally followed.McFadden v. Brady, 120 Mich. 699. No one has a right to act officially in any case where his personal interest may be opposed to his official duty. An affidavit of publication may not be sworn to before one who has a personal interest in receiving pay for such publication from the State.
"The general rule is that a notary cannot certify to or act in a matter in which he has a personal interest." 46 C. J. p. 518.
Acknowledgments may not be taken "by a person financially or beneficially interested in the transaction." 1 C. J. p. 802.
"The intention of the law is, the certificate of acknowledgment shall be the official act of a disinterested *Page 486 
officer." Ogden Bldg.  Loan Ass'n v. Mensch, 196 Ill. 554
(63 N.E. 1049, 89 Am. St. Rep. 330).
"Several of the more recent decisions, and which seem to us to have entered into a deeper consideration of the question, maintain the rule upon the broad ground of public policy, in the absence of any statutory declaration on the subject; and whether the act be ministerial or judicial is regarded as immaterial or at least unnecessary to a decision of the question." First National Bank of Sheridan v. Citizens' StateBank, 11 Wyo. 32 (70 P. 726, 100 Am. St. Rep. 925).
The instrument involved was proof of publication. The publisher was interested in making this proof of publication. He was interested in procuring his money for such publication. He was the one who made the publication, and the person who was to receive pay therefor, and who had a financial interest in the proof of publication. That is what he got his pay for. He ought not to have acted as a notary in a matter in which he was financially interested. We ought not to fritter away the fundamental and important safeguards to the purity of judicial administration as trifles.
It is conceded that, if the affidavit was improper, the court acquired no jurisdiction. Empire Real Estate  Mortgage Co. v.Beechley, 137 Iowa, 7 (114 N.W. 556, 126 Am. St. Rep. 248);Smalley v. Bodinus, 120 Mich. 363 (77 Am. St. Rep. 602). We think the affidavit was insufficient and the proceedings void for want of jurisdiction.
Decree should be reversed, without costs.